Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
The replacement sequence listing submitted 7/7/2021 is acknowledged.  The new matter statement is noted.
The replacement substitute specification submitted 7/7/2021 is acknowledged.  The new matter statement is noted.
New claims 27-35 correspond to proposed claims 27-35 indicated as being allowable in the final Office action mailed 3/12/2021.  
SEQ ID NO: 17 corresponds to amino acids 1-120 of SEQ ID NO: 4. SEQ ID NO: 4 has the anti-HDGF H3 heavy chain variable region fused to a human IgGl heavy chain constant domain fused to a (G4S)2 linker fused to a VEGF trap in the N- to C-terminal direction. The prior art of record does not disclose or fairly suggest SEQ ID NOS: 4, 17, or 18.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARIANNE P ALLEN whose telephone number is (571)272-0712.  The examiner can normally be reached on 7:00-3:30 EST Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joanne Hama can be reached on 571-272-2911.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to 

/Marianne P Allen/Primary Examiner, Art Unit 1647                                                                                                                                                                                                        
mpa